Title: [Diary entry: 22 September 1784]
From: Washington, George
To: 

 22d. After giving instructions to Major Thomas Freeman respecting his conduct in my business, and disposing of my Baggage which was left under the care of Mr. Gilbert Simpson—consisting of two leather & one linnen Valeses with my Marquee & horseman’s Tent Tent Poles & Pins—all my bedding except Sheets (which I take home with me)—the equipage Trunk containing all that was put into it except the Silver Cups and Spoons—Canteens—two Kegs of Spirits—Horse Shoes &ca. I set out for Beason Town, in order to meet with & engage Mr. Thos. Smith to bring Ejectments, & to prosecute my Suit for the Land in Washington County, on which those, whose names are herein inserted, are settled. Reached Beason Town about dusk about (the way I came) 18 Miles. Note. In my equipage Trunk and the Canteens—were Madeira and Port Wine—Cherry bounce—Oyl, Mustard—Vinegar and Spices of all sorts—Tea, and Sugar in the Camp Kettles (a whole loaf of white sugar broke up, about 7 lbs. weight). The Camp Kettles are under a lock, as the Canteens & Trunk also are. My fishing lines are in the Canteens. At Beason Town I met with Captn. Hardin who informed me, as I had before been informed by others, that the West fork of Monongahela communicates very nearly with the waters of the little Kanhawa—that the Portage does not exceed Nine Miles and that a very good Waggon Road may be had between—That from the Mouth of the River Cheat to that of the West Fork, is computed to be about 30 Miles, & the Navigation good—as it also is up the West fork—that the South or Main branch of the Monogahela [Tygart Valley River] has considerable impediments in the way, and were it otherwise would not answer the purpose of a communication with the North or South branch of Potomack from the westerly direction in which it runs—That the Cheat River, tho’ rapid and bad, has been navigated to the Dunkard bottom about 25 Miles from its Mouth and that he has understood a good way may be had from thence to the North branch, which he thinks must be about 30 Miles distant. He also adds, that from the Settlemts. on the East of the Alligany [Mountains] to Monongahela Court House on the West, it is reported a very good road may be opened, and is already marked; from whence to the Navigable Water of the little Kanhawa is abt.  Miles. From this information I resolved to return home that way; & My baggage under the care of Doctr. Craik and Son, having, from Simpsons, taken the rout by the New (or Turkey foot) road as it is called (which is said to be 20 Miles near than Braddocks)

with a view to make a more minute enquiry into the Navigation of the Yohiggany Waters—my Nephew and I set out about Noon, with one Colo. Philips for Cheat River; after I had engaged Mr. Smith to undertake my business, & had given him such information As I was able to do. Note, It is adjudged proper to ascertain the date of the Warrt. to Captn. Posey and the identity of his hand writing to his Bond to me; the latter so as to give it authenticity—as also the date of Lewis’s return, on which my Patent Issued—because if this is antecedent to the settlement of the occupiers of my Land, it will put the matter out of all kind of dispute; as the claim of those people rests upon their possessing the Land before I had any legal Survey of it; not viewing Crawfords as authentic. ’Tis advisable also, to know whether any location of it was ever made in the Land, or Surveyors Office, and the date of such Entry. And likewise, what Ordainance it is Captn. Crawford speaks of in his Letter of the 20th. of Septr. 1776 which passed he says at the last Convention, for saving equitable claims on the Western Waters.